Citation Nr: 0017391	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits, exclusive of health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code (Section 2, Public Law 95-126).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
September 1971.  His DD Form 214 shows that he was discharged 
under conditions other than honorable.

It was previously determined that the character of the 
appellant's discharge from service was a bar to VA benefits 
by administrative decisions issued in May 1972 and September 
1978.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 decision by the 
VA Regional Office (RO) in Portland, Oregon.

As a general rule, unappealed VA decisions are deemed final 
and correct in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.  
Nevertheless, the RO adjudicated the appellant's claim on the 
merits in accord with holdings of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") that finality as it is understood under 38 
U.S.C.A. 
§ 5108 does not apply to decisions denying veteran status, 
and that a claimant is always free to apply for 
reconsideration of such decisions.  See, e.g., Lauran v. 
West, 11 Vet. App. 80 (1998)(en banc); Aguilar v. Derwinski, 
2 Vet. App. 21 (1991).  The Board acknowledges that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled this line of caselaw in D'Amico 
v. West, No. 99-7110 (Fed. Cir. April 7, 2000), and held that 
the standard for new and material evidence does apply in 
circumstances where a claim was disallowed based on denial of 
veteran status.  However, a review of the evidence on file 
does not show that the appellant was adequately notified of 
either the May 1972 or September 1978 administrative 
decisions, including his right to appeal.  Accordingly, the 
Board will also adjudicate the appellant's underlying claim 
on the merits.

The RO declined to address the issue of service connection 
for the disabilities claimed by the appellant to be due to 
exposure to Agent Orange on his application for compensation 
received in December 1997, on the grounds that the character 
of his discharge precluded compensation.  However, it is to 
be noted that, although the statutory bars set forth in 38 
U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) are absolute bars 
to benefits, the regulatory bars described in 38 C.F.R. § 
3.12(d) do not preclude the appellant from establishing 
service connection, for the purposes of health care and 
related benefits authorized by Chapter 17, Title 38, U.S.C.  
See 38 C.F.R. § 3.360.  Accordingly, the appellant's claims 
of service connection for disabilities listed on his December 
1997 application must be addressed for the purposes of health 
care and related benefits.  Since the RO's March 1998 
decision only addressed the issue of service connection for 
compensation or pension purposes, the issue of service 
connection for health care and related benefits is referred 
to the RO for adjudication.


FINDINGS OF FACT

1.  The appellant requested and accepted a discharge under 
other than honorable conditions for the good of the service 
rather than face a special court martial on charges of being 
absent without leave (AWOL) from April 27, 1971, to May 18, 
1971, and again on May 22, 1971, as well as charges of being 
in an area without proper orders or written authority, and 
for violating restriction.

2.  The service records reflect that in addition to the 
violations for which charges were pending at the time of his 
discharge, the appellant had other periods of AWOL during 
parts of July, August, and September 1969, and that he was 
treated for heroin detoxification in April 1971 under an 
Amnesty Program, and that he was confined to the stockade 
from May 23, 1971, to September 8, 1971.

3.  The record reflects that a special Discharge Review 
Program upgraded the character of the appellant's discharge 
to under honorable conditions in June 1977.  However, a 
formal Military Discharge Review Board reviewed the 
appellant's upgraded discharge in 1978, and found that 
upgrade was not warranted under the provisions of Public Law 
95-126.

4.  There is no evidence or argument that the appellant was 
insane at the time of the offenses which constituted willful 
and persistent misconduct, and the appellant's service cannot 
be construed as otherwise honest, faithful and meritorious.


CONCLUSION OF LAW

The appellant's discharge was issued under dishonorable 
conditions for VA purposes, thereby creating a bar to VA 
benefits based on that period of service, except for health 
care and related benefits authorized under Chapter 17, Title 
38, United States Code.  38 U.S.C.A. §§ 101(2), 5303 (West 
1991); 38 C.F.R. § 3.12(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The appellant's DD Form 214 reflects that he was 
discharged from service under other than honorable 
conditions.  

The appellant's service records reflect that he accepted a 
discharge for the good of the service rather than face a 
special court martial on the charges of being AWOL from April 
27, 1971, to May 18, 1971, and again on May 22, 1971.  
Additional charges of this special court martial included 
being in an area without proper orders or written authority, 
and for violating his restriction to base by going AWOL on 
May 22, 1971.

In a May 1972 VA administrative decision, it was determined 
that the appellant was not entitled to VA benefits based upon 
the character of his discharge.

Thereafter, the record shows that a special Discharge Review 
Program upgraded the character of the appellant's discharge 
to under honorable conditions in June 1977.  However, a 
formal Military Discharge Review Board reviewed the 
appellant's upgraded discharge in 1978 and did not affirm the 
upgraded discharge under the provisions of Public Law 95-126.  
The records reviewed by the Review Board reflect that the 
appellant had 7 periods of AWOL, for a total of 65 days.  It 
is noted that the prior periods of AWOL occurred during parts 
of July, August, and September 1969.  Also, these records 
show that the appellant was in heroin detoxification for 3 
days in April 1971 under an Amnesty Program, and that he was 
confined to the stockade from May 23, 1971, to September 8, 
1971.  The Review Board voted not to affirm the appellant's 
discharge under the Uniform Standards.  Review of his records 
revealed that the appellant's discharge was proper and that 
all regulatory requirements had been complied with.  Based on 
his acts of indiscipline and punishments which included three 
Article 15s (nonjudicial punishment), one summary court 
martial, seven periods of AWOL (totaling 65 days bad time), 
and 3 charges with 4 specifications referred to trail by 
special court martial before discharge in lieu of same, the 
Review Board voted not to affirm the discharge.

A DD Form 215 (Correction to DD Form 214) dated in July 1978, 
is also on file.  This document states that the appellant's 
discharge had been reviewed under Public Law 95-126, and that 
it was determined that the under other than honorable 
conditions characterization of service was warranted.

In a September 1978 VA administrative decision, it was 
concluded that the appellant's discharge was under 
dishonorable conditions due to his persistent and willful 
misconduct which interfered with his performance of duty.  
Therefore, the character of the appellant's discharge was 
determined to be a bar to VA benefits.

In December 1997, the appellant submitted a claim of 
entitlement to service connection for various medical 
disabilities.  By correspondence dated in March 1998, the RO 
informed the appellant that his claim could not be approved 
because he had no qualifying service for pension or 
compensation.  The RO reported that it had been determined in 
1972 and again in 1978 that the appellant's discharge had 
been under dishonorable conditions.  While his discharge had 
been upgraded by a special Discharge Review Board to a 
general discharge, it was noted that Congress then enacted 
Public Law 95-126 which required the military and VA to again 
determine the character of service.  As noted above, both VA 
and the military determined in 1978 that the appellant's 
service was under dishonorable conditions.  

The appellant appealed his claim to the Board.  In his April 
1998 Notice of Disagreement, the appellant asserted that he 
thought that the matter had been cleared up.  He contended 
that he had resigned for the good of the service because he 
had a court martial pending for having gone AWOL.  Regarding 
his being AWOL, the appellant contended that he had been 
strung out from using heroin, went into detoxification for 5 
days, and when he was done they just told him that he could 
leave.  He then went to his old company and stayed there for 
approximately 30 days before he returned to the military.  
Thereafter, he was placed on "house-arrest."  However, when 
the weekend came he took off to see his girlfriend, and was 
arrested by MP's for being AWOL.  He then accepted his 
attorney's recommendation to resign for the good of the 
service rather than face a court martial.  After his 
discharge, he had additional problems with drugs and alcohol, 
but realized that this was not how he wanted to spend the 
rest of his life.  He eventually applied to have his 
discharge upgraded, and was subsequently notified of the 
upgrade.  The appellant maintained that he had operated on 
the belief that this was the final word on the subject.

The appellant subsequently submitted additional copies of his 
service records, which reconfirmed the fact that he accepted 
a discharge for the good of the service rather than face a 
court martial.  These records also include the findings of 
the June 1977 special Discharge Review Board, and the July 
1978 DD Form 215.


Legal Criteria.  VA disability compensation may be awarded to 
a "veteran" for any disease or injury that was incurred in or 
aggravated during service, if the claimant was "discharged or 
released under conditions other than dishonorable".  See 38 
U.S.C.A. §§ 1110, 1112(a)(1), 1131, 1137; 38 C.F.R. §§ 
3.303(a), 3.306, 3.307.  The definition of "veteran" in 
38 U.S.C.A. § 101(2) also includes the requirement that the 
"person [have been] discharged or released [from active 
service] under conditions other than dishonorable".  The term 
"dishonorable" in 38 U.S.C.A. § 101(2) can include a 
discharge because of willful and persistent misconduct.  See 
Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).  The Court 
in Camarena noted that VA regulation, 38 C.F.R. § 3.12 

provides, inter alia, that a discharge is 
considered to have been issued under 
dishonorable conditions if given for 
"willful and persistent misconduct.  This 
includes a discharge under other than 
honorable conditions, if issued . . . 
because of [such] conduct."  

In short, the regulation does not limit "dishonorable 
conditions" to only those cases where a dishonorable 
discharge was adjudged.  Thus, a discharge or release for 
willful and persistent misconduct, including a discharge 
under other than honorable conditions, if issued because of 
willful and persistent misconduct, is considered to have been 
issued under dishonorable conditions.  However, an exception 
is provided under that regulation if the discharge was 
because of a minor offense and service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge.  38 U.S.C.A. 
§ 5303(b).

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under the 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974, does 
not remove any bar to benefits imposed under 38 C.F.R. 3.12.  
38 U.S.C.A. § 5303(e)(1)(2); 38 C.F.R. § 3.12(h)(1).

Health care benefits shall be provided by Chapter 17, Title 
38, United States Code, for those persons who received 
discharges under other than honorable conditions, except such 
benefits are not authorized for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when one of the bars listed in 38 C.F.R. 
§ 3.12(c) applies.  38 C.F.R. § 3.360 (effective April 11, 
1978).


Analysis.  In the instant case, the Board finds that the 
character of the appellant's discharge from service is a bar 
to VA benefits under 38 C.F.R. § 3.12(d).

The service records on file concerning the appellant clearly 
show that he was discharged under other than honorable 
conditions, and that he accepted this discharge rather than 
face a special court martial.

As noted above, the special Discharge Review Board determined 
in June 1977 that the discharge should be upgraded to under 
honorable conditions.  However, under 38 C.F.R. § 3.12(c)(6), 
an honorable or general discharge awarded under the 
Department of Defense's special discharge review program 
effective April 5, 1977, as noted under 38 C.F.R. § 
3.12(h)(2), does not remove the bar to benefits, unless a 
discharge review board, established under 10 U.S.C. 1553, 
determines an upgrade would be awarded under the uniform 
standards set forth in 38 C.F.R. § 3.12(g).  That is not the 
case here since in 1978 the formal Military Discharge Review 
Board determined that the appellant would not qualify for an 
upgrade under the Uniform Standards for Discharge.

Remaining for consideration is the issue whether the 
appellant's discharge was issued "under dishonorable 
conditions" as in 38 C.F.R. § 3.12(d) because of "willful and 
persistent misconduct" as defined in 38 C.F.R. § 3.12(d)(4).  
It has been held that the regulation does not limit 
"dishonorable conditions" to only those cases where a 
dishonorable discharge has been adjudged.  Camarena, 6 Vet. 
App. at 567.  Instead, it has been observed that the law 
permits VA to have discretion with respect to regarding the 
discharge as "dishonorable."  Id. at 568.  

The Board has carefully considered all of the evidence of 
record in this regard, and finds that the appellant's 
discharge was under dishonorable conditions because of 
willful and persistent misconduct.  Among other things, the 
appellant's service records show that he was AWOL on 7 
occasions, for a total of 65 days.  The Board notes that the 
appellant's first period of AWOL occurred approximately 3 
months after he entered into active duty.  Further, the 
records show that he was scheduled to face a special court 
martial when he accepted a discharge for the good of the 
service.  Moreover, the appellant does not dispute the fact 
that he went AWOL.  The Board also notes that there is no 
evidence on file that the appellant was insane at the time he 
committed these offenses, nor does the appellant contend 
otherwise.  Rather, the appellant's defense is essentially 
that his actions were due to drug problems, including heroin.  
However, the Board finds that this admitted use of illegal 
drugs while on active duty is itself evidence of willful 
misconduct, and does not constitute compelling circumstances 
to justify the appellant's unauthorized absences.  In fact, 
the record, including the appellant's own statements, 
reflects that his period of AWOL during April and May 1971 
was after he had completed a detoxification program.

The Board finds that the appellant's multiple instances of 
AWOL coupled with violating restriction and being in an area 
without proper orders or written authority do not constitute 
a minor offense.  See Stringham v. Brown, 8 Vet. App. 445 
(1995) (holding that multiple instances of AWOL coupled with 
one instance of failure to obey an order could not constitute 
a minor offense).  Taking into consideration the appellant's 
drug problems, the seven periods of AWOL (totaling 65 days 
bad time), and his discharge in lieu of a special court 
martial with multiple charges, the Board concludes that the 
evidence does not support a finding that the appellant's 
misconduct constitutes a minor offense or that his service 
can be construed as "otherwise honest, faithful and 
meritorious."  Accordingly, the Board holds that the 
aggregate of his offenses constitutes willful and persistent 
misconduct and supports a finding of discharge under 
dishonorable conditions.  Thus, the character of the 
appellant's discharge is a bar to VA benefits, exclusive of 
health care and related benefits authorized under Chapter 17, 
Title 38, United States Code.


ORDER

Inasmuch as the character of the appellant's discharge is a 
bar to VA benefits, exclusive of health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code (Section 2, Public Law 95-126), the benefit sought on 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

